Citation Nr: 1144383	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from August 1992 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for depression, and denied entitlement to service connection for PTSD.  The Veteran submitted a notice of disagreement with this determination in December 2006, and timely perfected her appeal in April 2007.

In October 2009, the Veteran presented testimony before the undersigned Acting Veterans Law Judge, sitting in Waco, Texas.  A transcript of that proceeding has been prepared and associated with the evidence of record.

In May 2010, these claims came before the Board.  At that time, the Veteran's petition to reopen her previously denied claim of entitlement to service connection for depression was granted, and the claims of entitlement to service connection for depression and PTSD (on the merits) were remanded to the Appeals Management Center (AMC) in order to obtain any records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that all available SSA records have been associated with the Veteran's claims file.

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as the result of a military sexual trauma during her active duty service. 

2.  There is credible supporting evidence of record to support her claimed in-service stressor. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform a claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

II.  The Merits of the Claim

The Veteran contends that she currently suffers from an acquired psychiatric disorder, to include PTSD and depression, as a result of military sexual trauma in active duty service.  The Board concurs.
Governing Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011). 


The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  See 38 C.F.R. § 3.304(f)(2) (2011). 

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2011).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(4) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  See M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(4) (2011). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4) (2011). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011). 

Analysis

As an initial matter, the Board notes that the evidence does not show, nor does the Veteran report, that she engaged in combat with the enemy.  According to her Form DD-214, she was not awarded any combat medals or decorations.  In addition, her military occupation specialty was listed as systems organizational maintenance technician, and available service treatment and personnel records do not contain any reports of combat incidents in service.

For these reasons, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  See also Gaines v. West, 11 Vet. App. 353, 359 (1998).  Accordingly, her statements and testimony concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, independent evidence is necessary to corroborate her statement as to the occurrence of the claimed stressors.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran's claim of service connection for PTSD is based on her allegations of a sexual assault in service.  During active service, she contends she was sexually assaulted one evening by an unknown man who attended a party thrown by her fellow soldiers.  She also alleged that between 1992 and 1994, while stationed in San Diego, she was the only female at her work station and was subject to sexual harassment.  In particular, she reported that two men tried to put their hands down her pants, but she was able to fight them off.

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  As the Veteran has clearly claimed that she was sexually assaulted in service, as detailed above, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(4), which provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records to corroborate her account of the stressor incident. 

Upon her entry into active duty service, the Veteran was considered to be in excellent health, and all systems were indicated as normal.  The Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  See Standard Forms 88 & 93, Service Entrance Examination Reports, April 8, 1992.  The Veteran's service treatment and personnel records from this date forward, are completely negative for any complaints of psychiatric trouble, reports of sexual abuse, or any indication of decreased ability to perform her required duties.  Examinations performed prior to the Veteran's separation from service in March 1998 and July 1998, indicated all of the Veteran's systems to be normal and she again denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  See SF 88 & 93, Service Separation Examination Reports, March 26, 1998 and July 7, 1998.

During her October 2009 Board hearing with the undersigned, the Veteran reported that her sexual assault occurred in late October or early November of 1992 at a hotel party while she was on leave.  The Veteran stated that she began talking to a man who stated that he was in the Navy, but the Veteran had not previously met him.  The unknown man brought the Veteran a beer, which she later recalled was already opened.  Soon after drinking the beverage, the Veteran stated that she became very tired and then blacked out.  She woke briefly and remembered someone carrying her down a flight of stairs.  Thereafter, she was taken to a hotel room and sexually assaulted.  The Veteran did not recall how she returned to the base, and only remembered waking up in her barracks.  The Veteran reported her assault to a friend who had also attended the hotel party.  The Veteran stated that her friend told her not to report her assault, as she would be kicked out of the Navy and this would reflect poorly on everyone.  The Veteran did not report her assault.  Much later, the Veteran stated that she met up with a friend from boot camp who had been stationed with her alleged rapist.  The Veteran's friend informed her that this man had shown nude photographs of the Veteran to others from the night of her assault.  See Board Hearing Transcript, October 28, 2009.

The record contains numerous private and VA treatment records detailing the Veteran's post-service psychiatric treatment.  The Veteran was admitted on multiple occasions for suicidal ideation, and was diagnosed with PTSD, major depressive disorder, and bipolar disorder.  In support of her claim, the Veteran submitted lay statements from her brother and mother.  While neither indicated that they were aware of the Veteran's sexual assault at the time it occurred, they both indicated a significant change in the Veteran's behavior upon returning from service, including significant depression, nightmares, and anxiety.

Also in support of her claim, the Veteran submitted the private medical opinion of M.B. Fisher, M.D., dated in October 2007.  The Veteran reported suffering from significant emotional abuse from her parents, as well as a sexual assault by a cousin prior to her entry into service.  After she completed high school, the Veteran joined the Navy and worked as an aircraft mechanic and aboard the U.S.S. RANGER out of San Diego, California.  She indicated that after service, she received treatment at the VA Medical Center in Dallas, Texas.  The Veteran stated that she was diagnosed with schizophrenia after her first suicide attempt.  The Veteran reported the source of her psychological difficulties as the sexual assault she suffered during military service.  See Private Treatment Record, M.B. Fisher, M.D., October 15, 2007.
Upon completing his examination of the Veteran, Dr. Fisher stated that "[a]s a psychiatrist, I do believe it happened, based on my 20 year career history of treating both military and civilian patients who have been victims of sexual assaults, for many of those patients, those victims were female military personnel who were raped while in the military."  Dr. Fisher also noted that this could be supported by documentation, focusing on the last five to 10 years of sexual assault in the military.  More specifically, Dr. Fisher stated that the Veteran's stressor was "very believable", in that when she reported the incident to a female per, the peer responded that reporting the incident would get them in trouble and reflect poorly on the military.  Further, it was clear that the Veteran was afraid of being retaliated against if she had reported the incident.  It was also noted that 80 percent of rapes are not reported.  Dr. Fisher also performed a Mini Mental Status Interview, to determine if the Veteran was malingering.  The conclusion was that the Veteran was being truthful.  Id.

In support of his contentions, Dr. Fisher noted that after this incident, the Veteran developed many psychiatric issues, which she suppressed because she did not want to jeopardize her military career.  Upon discharge from service, the Veteran did some odd jobs, but became psychotic and depressed, requiring hospitalizations at both VA and civilian hospitals.  Her diagnoses included schizoaffective disorder, PTSD, and major depressive disorder.  Overall, Dr. Fisher concluded that the Veteran suffered from PTSD as a result of her in-service sexual assault.  Id.

The diagnoses of PTSD due to a sexual assault stressor during service contained in the record were rendered by licensed social workers, psychiatrists, psychologists, and medical doctors as a result of their treatment of the Veteran as well as her detailed recital of an in-service sexual assault in 1992.  It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, during the pendency of this appeal, the Federal Circuit issued its decision in Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011), expressly holding that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

In this case, after carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is simply no competent medical opinion to outweigh the favorable medical opinions of record.  Moreover, as indicated, the October 2007 private medical opinion not only diagnosed PTSD and related that diagnosis to an in-service trauma, it also provided an assessment as to whether the stressor event (sexual assault) occurred.

In so finding, the Board must note that the evidence of record is not unequivocal.  While indicating that she had psychiatric treatment after service in 1998 during her hearing, the fact that the Veteran first filed a claim for service connection for PTSD in 2005, over seven years after leaving service, weighs against her claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Additionally, the Veteran's December 2008 VA PTSD examination did not support her contentions.  Based upon the Veteran's reported history, the VA examiner opined that based on the fact she came from an abusive background, this would, to some extent, predict her psychiatric and social adjustment problems as an adult.  However, it was noted that the Veteran's adjustment since leaving the military had been poor, i.e. that she was unable to hold a job, was receiving SSA disability benefits, and had been hospitalized on multiple occasions for psychiatric reasons.  The VA examiner stated that it was not possible to separate the effects of PTSD and any co-occurring disorders on the Veteran's functioning.  See VA PTSD Examination Report, December 12, 2008.

The VA examiner concluded that the Veteran's pre-trauma risk factors may have rendered her vulnerable to developing PTSD subsequent to any military trauma exposure.  Further, there was no evidence that the Veteran reported or sought assistance after being sexually assaulted in service.  The VA examiner opined that while this was not uncommon, there was no evidence that the Veteran demonstrated any change in medical, mental health, social, or occupational functioning after her alleged assault.  The VA examiner concluded that it was at least as likely as not that the Veteran's current PTSD, depression, and borderline personality disorder traits could have been caused by the sexual and physical abuse she reported in her family of origin.  Id.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds the private October 2007 medical opinion to be the most persuasive.  Dr. Fisher provided a substantial discussion with reasons and bases for his conclusion in support of the Veteran's claim.  The 2008 VA examiner failed to directly address the question of whether the Veteran's current PTSD is the result of her alleged in-service sexual assault.  Accordingly, the Board finds the October 2007 medical opinion to be the most persuasive.  At the very least, the Board must find that the evidence is at least in equipoise.  

Given the circumstantial evidence of record corroborating the reported military sexual trauma, as well as evidence of record showing a current diagnosis of PTSD related to military sexual trauma, the Board finds that the in-service stressor identified by the Veteran has been verified as is necessary to establish a claim for PTSD based on a personal assault pursuant to 38 C.F.R. § 3.304(f).  Accordingly, the Board resolves all doubt in the Veteran's favor and finds that the evidence supports entitlement to service connection for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002).  As such, the appeal is granted. 



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


